Fourth Court of Appeals
                                          San Antonio, Texas
                                                   July 15, 2019

                        No. 04-19-00427-CR, 04-19-00428-CR & 04-19-00429-CR

                                               The State of Texas,
                                                   Appellant

                                                          v.

                                                  Raymond Soto,
                                                    Appellee

                       From the 226th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2018CR9018, 2018CR9019 & 2018CR9020
                              The Honorable Velia J. Meza, Judge Presiding


                                                 ORDER

         The State has filed a first amended motion to consolidate appeal numbers 04-19-00427-
CR, 04-19-00428-CR, and 04-19-00429-CR.1 Due to the similarities between the cases, this
court has determined that the cases should be consolidated for briefing and argument. It is
therefore ORDERED that the first amended motion to consolidate is GRANTED. The parties
shall file all motions, briefs, and other documents as if the three appeals were one case, but shall
include all three appeal numbers in the style of the case. See TEX. R. APP. P. 9.3(a). The records
for the three appeals shall remain separated. In the event oral argument is granted, all three
appeals shall be argued together, as a single appeal, and the total time limit for each side at oral
argument shall equal the ordinary time limit for a single appeal. The court may dispose of all
three appeals with the same judgment, opinion, and mandate.

                                                               _________________________________
                                                               Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2019.

                                                               ___________________________________
                                                               KEITH E. HOTTLE,
                                                               Clerk of Court

1
    The State’s original motion to consolidate is MOOT.